Citation Nr: 1822048	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the rating for posttraumatic stress disorder (PTSD) from 100 percent to 50 percent, effective March 1, 2013, was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1966 to April 1968, including service in Vietnam.  

His awards and decorations included the Vietnam Service Medal, Vietnam Campaign Medal, and the National Defense Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO notified the Veteran of a proposed reduction in the disability rating for his service-connected PTSD, from 100 percent to 50 percent, in compliance with applicable due process laws and regulations.  

2.  The proposed reduction was implemented by a November 2012 rating decision, which reduced the rating for PTSD to 50 percent, effective February 1, 2013.  A July 2014 rating decision found clear and unmistakable error in the November 2012 rating decision and established March 1, 2013 as the correct effective date for the 50 percent rating.  The Veteran's 100 percent disability evaluation had been in effect since October 21, 2008, a period of less than five years.

3.  The evidence does not reflect ascertainable improvement of the Veteran's PTSD, to support a rating reduction from 100 percent to 50 percent effective March 1, 2013.

4.  The Veteran's request for TDIU is based solely on his service-connected PTSD.
CONCLUSIONS OF LAW

1.  The reduction of the rating assigned the Veteran's PTSD from 100 percent to 50 percent, effective March 1, 2013, was improper, and the restoration of the 100 percent rating is warranted.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).    

2.  The restoration of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A September 2009 rating decision increased the rating for PTSD to 50 percent, effective July 26, 2005, and 100 percent, effective October 21, 2008.  A November 2012 rating decision reduced the evaluation of the Veteran's PTSD from 100 percent to 50 percent effective February 1, 2013, which was later corrected to March 1, 2013, the first day of the month following 60 days from notification of the date of the November 2012 rating decision.  The stated reason for the reduction was that the May 2011 VA examination showed sustained improvement since the August 2009 VA examination.

The Veteran contends that the reduction of the rating for PTSD from 100 percent to 50 percent effective March 1, 2013 was improper.

The Board finds that the reduction was improper as a matter of law.  With respect to disabilities that are likely to improve (i.e., when the disability rating has been in effect for less than 5 years), re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence).

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.  Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence. However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, no actual improvement in the Veteran's PTSD has been shown since the August 2009 VA examination report based on re-examination.

The Board notes that the same examiner conducted the August 2009 and May 2011 VA examinations.  In May 2011, the examiner specifically opined that, "the veteran continues to suffer from the diagnoses I established during our meeting on August 25, 2009."  In addition, the prognosis for the Veteran's PTSD remained guarded, as it had been previously.  While the Veteran reported that he no longer drank nightly, it was noted that he continued to suffer from alcohol dependency and he would drink 12 beers, three or four times per week.  The examiner reiterated that the Veteran suffered from significant impairment in his social and occupational functioning.  He further stated that the Veteran would only be able to perform simple and repetitive work in a structured environment in which his superiors were aware of his mental health difficulties.  However, no specific findings were made showing improvement of the Veteran's PTSD symptoms. 

The Veteran submitted progress notes dated December 2009 and February 2011 from his VA treating physician, Dr. B.G., stating that the Veteran was permanently and totally disabled and unemployable due to his PTSD symptoms.  Moreover, the medical evidence shows that Dr. B.G. has consistently stated from December 2009 through October 2017 that the Veteran is totally and permanently disabled due to his severe PTSD.  The Board notes that the findings have been relatively consistent throughout the appeal.  The Veteran consistently complained of an inability to hold a job due to his PTSD; irritability; anxiety; hypervigilance; difficulty with concentration, memory function, and task completion; suspiciousness; suicidal thoughts; distrust of others, and chronic sleep impairment.

While the Veteran's reported symptoms at the May 2011 VA examination suggest slight curtailment of his alcohol consumption since 2009, the overall evidence of record did not clearly warrant the conclusion that sustained improvement has been demonstrated.  Indeed, the Veteran's disability picture in May 2011 was not significantly different from his disability picture at the August 2009 examination, which had been the basis of a 100 percent rating for PTSD.  In the absence of an examination showing improvement in PTSD symptoms, or any findings by the RO in this regard, the standards for reducing the rating were not satisfied.  38 C.F.R. § 3.344 (c); Brown, 5 Vet. App. at 420-21.
Resolving all reasonable doubt in favor of the Veteran, the Board finds that restoration of the 100 percent rating is warranted.

II.  TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total (less than 100 percent).  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. 

An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Veteran is not seeking special monthly compensation at the housebound rate, and the record does not otherwise reasonably raise that matter.  The Veteran's only service-connected disability that has a compensable disability rating other than the PTSD is tinnitus, rated as 10 percent disabling.  The basis for his TDIU claim was his PTSD, and he does not contend that he is unemployable due solely to any of his other service-connected disabilities.

Consequently, the restoration of the 100 percent rating for PTSD has rendered the issue of a TDIU moot.



	(CONTINUED ON NEXT PAGE)







ORDER

Restoration of a 100 percent rating for the Veteran's service-connected PTSD, effective March 1, 2013, is granted.

The appeal as to entitlement to a TDIU is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


